DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the application and preliminary amendment filed on 08/05/2019.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 08/05/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.














Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]laims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 21 (representative of claims 31 and 40):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A computing device for providing content to a user comprising: 
receiving transactional information about the user; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
receiving a trigger event from a client device associated with the user; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
generating a consumer profile for the user; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
storing a list of previous offers previously delivered to the user; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations))
receiving redemption information of the previous offers and the current offer during a period of time; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
determining potential offers to deliver to the user based on the consumer profile, the potential offers being determined using a machine learning algorithm; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
generating a recommendation matrix associating the potential offers with potential trigger events, the matrix based on a machine learning algorithm; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)
delivering the recommendation matrix to the client device. (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors; business relations)

Additional dependent claims do not appear to remedy the deficiency.

Step 2A (prong 2): 
Claim 1 (representative of claims 31 and 40):
a memory unit storing instructions; and
one or more processors configured to execute the stored instructions to perform operations comprising:
a computing device
a system
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.


Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 21, 23-28, 31, 33-37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sista et al. (USPGP 2012/0123876 A1), hereinafter SISTA, in view of Song et al. (USPGP 2004/0153373 A1), hereinafter SONG, and further in view of Beatty et al. (USPGP 2012/0166267 A1), hereinafter BEATTY.

Claims 21, 31, and 40:
SISTA as shown below discloses the following limitations:
a memory unit storing instructions; (see at least paragraph 0004)
one or more processors configured to execute the stored instructions to perform operations comprising: (see at least paragraph 0004)
receiving transactional information about the user; (i.e. “receives the recommended ads from ad server” arranged into a “Click Through Rate (CTR) matrix”) (0065, 0007),
generating a consumer profile for the user; (i.e. “computing ad scores for the selected ad vectors” in the “(CTR) matrix” based on the “request vector”) (0007),
generating a recommendation matrix associating the potential offers with potential trigger events,  (see at least paragraphs 0007 and 0065)
delivering the recommendation matrix to the client device. (see at least paragraph 0067)
SISTA does not specifically disclose the following limitations, but SONG as shown does:
receiving a trigger event from a client device associated with the user; (i.e. a “plurality of sensors” in the smart environment “records other information as well, such as the date, time and geographic location” of a consumer and a mobile device to determine user context) (0028);
storing a list of previous offers previously delivered to the user; (see at least paragraph 0009)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SISTA with the technique of SONG because, “…it is desirable that the kind of goods or services, whose advertisements could interest the user be predicted and based on the prediction, appropriate advertisements be recommended and presented to SISTA: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of SISTA/SONG does not specifically disclose the following limitations, but BEATTY as shown does:
receiving redemption information of the previous offers and the current offer during a period of time; (see at least paragraphs 0071, 0117)
determining potential offers to deliver to the user based on the consumer profile, the potential offers being determined using a machine learning algorithm; (see at least paragraphs 0120)
the matrix based on a machine learning algorithm; (see at least paragraphs 0064, 0067, 0077)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SISTA/SONG with the technique of BEATTY because, “…it is desirable that the kind of goods or services, whose advertisements could interest the user be predicted and based on the prediction, appropriate advertisements be recommended and presented to the user.” (SISTA: paragraph 0005)  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claims 23 and 33:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  SONG further discloses the following limitations:
a geographic location of the client device;
a set of one or more answers from one or more surveys;
demographic information of the user;
employment status of the user;
credit score of the user;
dependent status of the user;
religious affiliation of the user; or
political affiliation of the user.
See at least paragraph 0020.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SISTA with the technique of SONG because, “…it is desirable that the kind of goods or services, whose advertisements could interest the user be predicted and based on the prediction, appropriate advertisements be recommended and presented to the user.” (SISTA: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 24 and 34:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  BEATTY further discloses the following limitations:
relevancy of the previous offers;
redemption of the previous offers;
delivery method of the previous offers;
timeliness of the previous offers;
amount of the previous offers; or
content of the previous offers.
See at least paragraphs 0071, 0117. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SISTA/SONG with the technique of BEATTY because, “…it is desirable that the kind of goods or services, whose advertisements could interest the user be predicted and based on the prediction, appropriate advertisements be recommended and presented to the user.” (SISTA: paragraph 0005)  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).








Claims 25 and 35:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  BEATTY further discloses the following limitations:
the redemption information indicates success of the current offer, the success comprising at least one of:
an amount of time between the display of the current offer and acceptance of the current offer; or
a time elapsed up to a defined period.
See at least paragraph 0011. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SISTA/SONG with the technique of BEATTY because, “…it is desirable that the kind of goods or services, whose advertisements could interest the user be predicted and based on the prediction, appropriate advertisements be recommended and presented to the user.” (SISTA: paragraph 0005)  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 26 and 36:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  SISTA further discloses the following limitations:
the recommendation matrix includes weight values for combinations of the potential offers and the potential trigger events.
See at least paragraph 0011.



Claim 27:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  SISTA further discloses the following limitations:
 the previous offers, the current offer, and the potential offers include:
advertisement material;
promotional information;
marketing material; or
coupons.
See at least paragraph 0005.

Claims 28 and 37:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  SISTA further discloses the following limitations:
the operations further include:
determining whether the resources of the computing device can handle providing the potential offers to the client device; and
if the resources of the computing device cannot handle providing the potential offers to a client device, instructing the client device to perform one or more of the stored instructions.
See at least paragraph 0003.









s 29, 30, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SISTA/SONG/BEATTY and further in view of McReaken et al. (USPGP 2012/0290201 A1), hereinafter MCREAKEN.

Claims 29, 30, 38, and 39:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  MCREAKEN further discloses the following limitations:
the operations further include:
receiving a travel graph specific to the user, the travel graph generated using location information provided by the client device and indicating travel movements of the client device, over a prior period of time.
the operations further include: 
tracking the location of a transaction made on a user account; 
comparing the location of the transaction with the travel graph of the user; 
determining whether the transaction is within the travel graph of the user; 
if the transaction is not within the travel graph of the user:
requesting the location of the client device,
comparing the location of the client device to the location of the transaction, and
if the distance between the location of the client device to the location of the transaction is above a defined threshold, sending an alert to the client device.
See at least paragraph 0020. MCREAKEN teaches receiving from the remote computer, the travel graph reflecting travel movements of the device between designated geographical locations (i.e. “application executed by the device 102 can receive route data retrieved by the server system”).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SISTA/SONG/BEATTY with the technique of MCREAKEN because, “…it is desirable that the kind of goods or services, whose advertisements could interest the user SISTA: paragraph 0005)  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 22 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over SISTA/SONG/BEATTY and further in view of Examiner’s OFFICIAL NOTICE.

Claims 22 and 32:
The combination of SISTA/SONG/BEATTY discloses the limitations as shown in the rejections above.  SISTA/SONG/BEATTY does not specifically disclose the operations further include: encrypting the recommendation matrix.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the electronic communications and data arts to utilizing encryption protocols.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the advertising method of SISTA/SONG/BEATTY with an encryption technique because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beatty et al. (USPGP 2012/0166267 A1). Techniques and systems for selecting advertisements for dissemination over a network are disclosed. In one embodiment, an advertisement service stores information indicative of offers from merchants, including information indicating an amount of revenue that the offering merchant would be willing to share with the advertisement service if a consumer consummates a transaction with the merchant based on the good or service advertised in the offer. The service computes predicted conversion rates for these offers, and uses the predicted conversion rates and the revenue sharing information to select an advertisement for dissemination according to which advertisement is expected to generate the greatest amount of revenue for the advertisement service. The predicted conversion rate can be based on various features, including physical location of the consumer, the consumer's preferences on a third-party information sharing service, amount of discount reflected in the offer, the customer service rating of the merchant, etc.

Gan, Mingxin. Walking on a User Similarity Network towards Personalized Recommendations. Published online 2014 Dec 9. Retrieved online 14 June 2019.
https://www.researchgate.net/pubiication/2gKj414286 Walking on a User Similarity Network towards Personalized Recommendations

LEON et al. (EP 2194696 Al). Method and device for associating information items with geographical locations.





James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)